Exhibit 10.1
 
EXCHANGE AGREEMENT
 
THIS EXCHANGE AGREEMENT (this “Agreement”), dated as of April 14, 2011, is
entered into by and between Double Eagle Holdings, Ltd, a Nevada corporation
(the “Company”), and Maurice E. Durschlag (“Durschlag”), Adam Adler (“A Adler”),
Brian Tuffin (“Tuffin”) and Lenny Adler (“L Adler”) (Durschlag, A Adler, Tuffin
and L Adler being referred to as the “Sellers”).


WITNESSETH:


WHEREAS, the Sellers own all of the common stock of Fuse Science, Inc. (“Fuse
Science”), a company which owns the technology set forth on Schedule A hereto
(the “Technology”); and


WHEREAS, Sellers are willing to exchange their shares of common stock in Fuse
Science (the “Fuse Science Shares”) for shares of common stock of the Company
(the “Company Shares”), such that after the exchange, Fuse Science will be a
wholly-owned subsidiary of the Company.


NOW, THEREFORE, in consideration for the foregoing, the parties hereto agree as
follows:


1. 1.      The Company and the Sellers hereby agree to exchange the number of
Fuse Science Shares set forth below next to each Seller’s name for the number of
Company shares set forth below next to each Seller’s name. Concurrently with the
execution of this Agreement, the Sellers shall deliver to the Company’s counsel,
Gracin & Marlow, LLP, certificates representing the Fuse Science Shares set
forth below, and the Company shall deliver to the Sellers certificates
representing the Company Shares set forth below.
 
Name of Seller
 
Number of Shares of Fuse Science
   
Number of Shares of the Company
               
Durschlag
    233       5,445,500  
Tuffin
    272       6,332,000  
A Adler
    258       6,007,000  
L Adler
    237       5,512,500  



2.           The Sellers represent and warrant to, and covenant and agree with,
the Company as follows:


(a)           The Sellers are exchanging their Fuse Science Shares for the
Company Shares for their own accounts, for investment only and not with a view
towards the public sale or distribution thereof, and not with a view to or for
sale in connection with any distribution thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Each Seller is: (i) an "accredited investor" as that term is
defined in Rule 501 of the General Rules and Regulations under the Securities
Act of 1933, as amended, by reason of Rule 501(a)(3), (ii) experienced in making
investments of the kind described in this Agreement and the related documents
hereto, (iii) able, by reason of the business and financial experience of its
officers (if an entity) and professional advisors (who are not affiliated with
or compensated in any way by the Company or any of its affiliates or selling
agents), to protect his or its (if an entity) own interests in connection with
the transactions described in this Agreement, and the related documents, and
(iv) able to afford the entire loss of his or its (if an entity) investment in
the shares of common stock of the Company.


(c)           Fuse Science is the sole owner of all rights, title and interest
in and to the Technology including the patents set forth on Schedule A hereto
(the “Patents”) and Fuse Science is properly registered as the owner of the
Patents and no other person has rights in the Patents;


(d)           Fuse Science has not assigned, transferred, licensed, pledged or
otherwise encumbered any of the Technology, including the Patents, or agreed to
do so;


(e)           Each Seller has full power and authority to enter into this
Agreement and to make the assignments as provided for herein;


(f)           Each Seller represents that the Fuse Science Shares are free and
clear of any mortgages, liens, pledges, security interests, charges,
restrictions, claims or encumbrances of any nature.


(g)           To the best of the Sellers’ knowledge, there are no violations,
infringements or misappropriations of any third party's rights (or any claim
thereof) by the Patents or the Technology;


(h)           Neither Fuse Science nor any of its agents was acting within the
scope of employment by any third party when conceiving, creating or otherwise
performing any activity with respect to anything purportedly transferred or
assigned herein;


(i)           To the best of the Sellers’ knowledge, there are no current
challenges with respect to the patentability or validity of any claims of any
existing patents or patent applications relating to the Patents or Technology;


(j)           The Sellers will not breach the terms of any agreement or
arrangement with any third party by entering into this Agreement; and


(k)           It shall be a condition to the release of the Company Shares to
Durschlag that each of Durschlag and Erik S. Phillips resign as officers and
directors of the Company, effective ten (10) days after the filing of a Schedule
14F with the Securities and Exchange Commission
 
 
2

--------------------------------------------------------------------------------

 
 
2. 3.      This Agreement shall be governed by and interpreted in accordance
with the laws of the State of Florida.  A facsimile transmission of this signed
Agreement shall be legal and binding on all parties hereto.  This Agreement may
be signed in one or more counterparts, each of which shall be deemed an
original.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.  If any
provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.  This Agreement may
be amended only by an instrument in writing signed by the party to be charged
with enforcement.  This Agreement contains the entire agreement of the parties
with respect to the subject matter hereto, superseding all prior agreements,
understandings or discussions.


IN WITNESS WHEREOF, the Company and the Sellers have caused this Agreement to be
executed by their duly authorized representatives on the date as first written
above.



  DOUBLE EAGLE HOLDINGS, LTD          
 
By:
/s/ Aitan Zacharin     Name:   Aitan Zacharin    
Title:
Chief Marketing Officer and Chief Information Officer
 

 
 
 
/s/ Maurice E. Durschlag
     
Maurice E. Durschlag
 

 
 
 
 
/s/ Lenny Adler
     
Lenny Adler
 


 
 
 
/s/ Adam Adler
     
Adam Adler
 


 
 
 
/s/ Brian Tuffin
     
Brian Tuffin
 

 
 
3

--------------------------------------------------------------------------------

 